Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3)	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

axially offset between the two edges of the central part".  The original disclosure teaches end channels of the first set of lateral sipes being offset circumferentially from the end channels of the second set of lateral sipes instead of "the end channels are axially offset between the two edges of the central part".
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 is indefinite because "the end channels are axially offset between the two edges of the central part" (claim 9) is ambiguous.  The meaning of "axially offset between the two edges" is unclear.  Furthermore, the subject matter of "the end channels are axially offset between the two edges of the central part" (claim 9) is inconsistent with the subject matter of "each end channel that opens onto the tread 
6)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7)	Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 9 (dependent on claim 1) fails to further limit claim 1 since the subject matter of "the end channels are axially offset between the two edges of the central part" (claim 9) is inconsistent with the subject matter of "each end channel that opens onto the tread surface of the tread is arranged at the border between the edge parts and the central part" (claim 1). 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
8)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9)	Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (US 2017/0001478) in view of Lawson et al (WO 2016/054278) and Montbel et al (US 2011/0259487).
	Rolland et al discloses a pneumatic tire (e.g. tire size 445/50R22.5) having a tread comprising circumferential grooves 2, 2', circumferential sipes 41, 42 having bottom channels 51, 52 and lateral sipes 6 [FIGURE 1].  The tread has "edge parts" and a central part having a width LM of 30 to 60% (e.g. 40%) of the tread width W between the edge parts [paragraphs 24, 61].  The central part is entirely without grooves [FIGURE 1].  The edge parts do not have any transverse cuts [FIGURE 1].  The channels 51, 52 form new grooves after 70% of the wearable thickness PMU (thickness E) of material has worn away.  Thus, the sipes have a depth of 70% thickness E.  Thus, Rolland et al substantially discloses the claimed invention except for the end channels and continuous flow network.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Rolland et al's pneumatic tire such that the tread (FIGURES 1-2) comprises the end channels and continuous flow network as claimed since (1) Rolland et al teaches providing a channel at the bottom of the circumferential sipes, (2) Lawson et al teaches providing lateral sipes in a tire tread with end upright channels and a bottom channel [FIGURE 6], the blades for forming the sipes and channels providing strength and stiffness permitting a reduction in sipe thickness wherein the reduction in sipe thickness 
An annotated copy of FIGURE 1 of Rolland et al is provided below:

    PNG
    media_image1.png
    455
    475
    media_image1.png
    Greyscale

In the above MARKED UP FIGURE, the markings were added by the examiner to facilitate discussion of Rolland et al.  In the MARKED UP FIGURE, "1" is a tread edge, "2" is a border between the left edge part and the central part, "3" is a border between It is noted that claim 1 reads on each edge part comprising circumferential grooves 2, 2'.   
	As to claim 8, Rolland et al discloses a tire size of 445/50R22.5 and teaches that the sipes have a spacing PM = 33 mm.  A tire having a size of 445/50R22.5 has a circumference of 3193.4 mm.  Therefore, the mean distance between two successive sipes is 1% of the perimeter (circumference) of the tire.
	As to claim 9 (and although not clearly claimed), it would have been obvious to one of ordinary skill in the art to incline the lateral sipes in Rolland et al's FIGURE 1 tread having end channels as per the suggestion of Lawson et al with respect to the circumferential direction; end channels on one side of the tread thereby being circumferentially offset from end channels on the other side of the tread since Rolland et al teaches that the lateral channels may be inclined with respect to the circumferential direction.  See for example FIGURE 3.   
	As to claim 10, Rolland discloses a pneumatic tire having a size of 445/50R22.5.
10)	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (US 2017/0001478) in view of Lawson et al (WO 2016/054278) and Montbel et al (US 2011/0259487) as applied above and further in view of Kleffmann et al (US 2011/0048603).

	As to claims 3 and 5, it would have been obvious to one of ordinary skill in the art to provide Rolland et al's pneumatic tire such that the surface void ratio of the tread in the new state is at most equal to 7% [claim 3], the volumetric void ratio of the central part in the new state is chosen to be at least equal to 6% and at most equal to 9% and the surface void ratio is at least equal to 2% and at most equal to 6% in the new state [claim 5] since Kleffmann et al teaches providing wide circumferential grooves and narrow circumferential grooves which may have a sipe width of 0.5 mm in a tire tread such that the groove volume is 1-10% gross tread volume to reduce rolling resistance.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (US 2017/0001478) in view of Lawson et al (WO 2016/054278) and Montbel et al (US 2011/0259487) as applied above and further in view of Lurois (US 5,896,905).
	As to claims 7 and 11, it would have been obvious to provide Rolland et al's pneumatic tire such that the lateral sipes are inclined at angle with respect to the radial direction wherein angle is at most equal to 25 degrees (claim 7) or 0 to 10 degrees (claim 11) since Lurois teaches providing a pneumatic tire comprising a tread comprising lateral incisions (sipes) such that the lateral sipes are inclined at an angle with respect to the radial direction wherein angle is 5 to 25 degrees to improve wear life.
ALLOWABLE SUBJECT MATTER
12)	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to render obvious further modifying Rolland et al each that the edge parts do not have any circumferentially oriented grooves and sipes.
Remarks
13)	Applicant's arguments filed 12-15-21 have been fully considered but they are not persuasive.
	As to claim 1, applicant's arguments regarding the 103 rejection are not persuasive since Roland et al discloses outer sipes 6 having ends wherein each end is at the border between the edge parts and the central part and Lawson et al renders 
14)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 11, 2022